Citation Nr: 1642071	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-41 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative spine changes (low back disability) prior to November 29, 2010. 

2.  Entitlement to an initial rating in excess of 20 percent for low back disability since November 29, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the appeal has been transferred to the Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in March 2012.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By a November 2009 rating decision, the Veteran was granted service connection for his lumbar spine disability with an evaluation of 10 percent effective May 20, 2008.  In February 2012, the Veteran's lumbar spine disability rating was increased to 20 percent from November 29, 2010.  By a July 2014 rating decision, the Veteran was granted an earlier effective date for service connection for his lumbar spine disability, with the new effective date from January 7, 2003. 

As the Veteran's claim now dates to January 2003, the regulations governing ratings of the spine effective prior to September 26, 2003, come into play.  Therefore, the Veteran's spine disability is ratable under the old (pre-September 2003) criteria as well as the current (post-September 2003) criteria in accordance with the Federal Circuit's holding in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The record does not show that the Veteran was provided with notice of the old rating criteria or that the AOJ ever adjudicated his claim under the old criteria.  Therefore, the Board finds that a remand is required to undertake these actions.  See 38 U.S.C.A. §§ 5103, 5103A(d) (West 2014); 38 C.F.R. §§ 19.29, 19.31 (2015). 

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with notice of 38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003).

2.   Then, after conducting any additional development as may be deemed necessary, re-adjudicate the claim considering the old rating criteria for the entire appeal period, and the current criteria for the period since September 2003, employing the version which yields a more favorable outcome, if any.  Should any benefits sought on appeal remain denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003) and 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




